REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Schnebly (US 2009/0147861 A1) discloses techniques for detecting faults in a digital video stream include frame freeze detection that can alert an operator of frame freeze in a digital video stream. According to various embodiments, a counter or other code generator is used to place a code into each frame of a video stream. The code counts sequentially, or otherwise changes in a predetermined manner, from one frame to the next and is embedded into one or more pixels of each frame. Fig. 1a, 1b and [0020 discloses the first pixel 110, and optionally the last pixel 120, may be used when embedding a frame freeze detection code according to the embodiments described herein. The first pixel 110 and the last pixel 120 are notable options for code embedding because they are simple to extract and their location within a frame 105 causes them to be less visually relevant. [0028 discloses when the codes do not match, a fault indication may be presented to the operator using the video display 100, a lamp, LED, siren, buzzer, or other indicator of system fault.
 	However, claims 1-6 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“using the control unit to check a current one of the temporally changing information items to a preceding one of the temporally changing information items for correspondence; and initiating a substitute reaction of the at least one HD headlight in the event of erroneous correspondence indicated by the current information item that has not been changed with respect to the preceding one of the temporally changing information items.” See Fig. 2 and [0031 of the specification as filed.  
	However, claims 7-12 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 7:  
 	“the video signal being the composed of image information items and signal information items of the at least one HD headlight and the video interface impressing a temporally changing information item on the signal information items of the video signal, wherein the control unit checks the signal information items of the video signal with respect to the temporally changing information item, for correspondence with the temporal succession available to the at least one HD headlight and initiates a substitute reaction of the at least one HD headlight in the event of erroneous correspondence.” See Fig. 2 and [0031 of the specification as filed.  
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692